             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 1 of 8



                                                                     THE HONORABLE JAMES ROBART
 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON

 7   BRADY EDMONDS, on behalf of himself and
 8   those similarly situated,
                                                          NO. 2:19‐cv‐01613‐JLR
 9                          Plaintiff,                    PLAINTIFF’S REPLY IN SUPPORT OF
            vs.                                           MOTION TO TOLL STATUTE OF
10
                                                          LIMITATIONS DURING PENDENCY OF
11   AMAZON.COM, INC., a Foreign for Profit               MOTION FOR ISSUANCE OF NOTICE TO
     Corporation; AMAZON LOGISTICS, INC., a               SIMILARLY SITUATED INDIVIDUALS
12   Foreign for Profit Corporation; AMAZON.COM
     SERVICES, INC., a Foreign for Profit Corporation,    NOTED FOR CONSIDERATION
13
                                                          May 29, 2020
14                          Defendants.

15

16                                        I.     INTRODUCTION

17          Defendants’ (or “Amazon’s”) Opposition to Plaintiff’s Motion to Toll the Statute of

18   Limitations During the Pendency of Motion for Issuance of Notice to Similarly Situated

19   Individuals (“Opposition”) mainly rehashes the arguments Defendants improperly raised in

20   opposition to Plaintiff’s Prediscovery Motion for Issuance of Notice to Similarly Situated

21   Individuals (“Motion for Notice”). See Dkt. No. 50. Defendants’ primary arguments in

22   opposition to Plaintiff’s Motion for Notice were misplaced in the context of conditional

23   certification, and they are equally misplaced in the context of Plaintiff’s Motion to Toll the

24   Statute of Limitations (“Motion”).

25          In its Opposition, Amazon essentially makes two arguments: 1) that no extraordinary

26   circumstances exist here to warrant equitable tolling; and 2) that Amazon would be

27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF               TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 1                            Seattle, Washington 98103‐8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                  www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 2 of 8




 1   prejudiced by equitable tolling. Plaintiff’s Motion for Notice has been fully briefed as of May
 2   25, 2020. See Dkt. No. 53. Therefore, Amazon correctly points out that Plaintiff’s Motion
 3   depends on certain conditions that have yet to occur—e.g., a delay by the Court in entering an
 4   order on Plaintiff’s Motion for Notice. Plaintiff acknowledges that no extraordinary
 5   circumstances will exist if the Court enters an order with regard to Plaintiff’s Motion for
 6   Notice within the next 1‐2 months, and Amazon timely produces the information necessary to
 7   disseminate notice to the proposed class. But Plaintiff’s Motion was filed in anticipation of
 8   delay, and out of an abundance of caution in the event that one, or both, of the conditions
 9   above do not occur within a time frame that would prevent prejudice to the proposed class
10   members. If extraordinary circumstances arise that warrant equitable tolling, Amazon will not
11   be prejudiced because they have been aware of the scope of the company’s potential liability
12   from the date that the collective action complaint was filed.
13          Based on the forgoing, and in the event that there is a significant delay between May
14   25, 2020, and the date that the Court ultimately enters its Order on Plaintiff’s Motion for
15   Notice, or a significant delay in the issuance of notice based on the conduct of Amazon or its
16   counsel, Plaintiff respectfully requests that his Motion be granted.
17                                II.     AUTHORITY AND ARGUMENT
18   A.     Extraordinary Circumstances Will Exist if There Is a Significant Delay Between the
            Time That Plaintiff’s Motion for Notice Was Fully Briefed and the Time That Notice Is
19          Ultimately Issued.
20          “[C]ourts within the Ninth Circuit have allowed equitable tolling in FLSA actions for the
21   delay in deciding a motion for conditional certification or the potential delay that may occur in
22   providing the information needed to send notice to the putative class members.” Casarotto v.
23   Expl. Drilling, Inc., 2015 WL 6080755, at *6 (D. Mont. Oct. 15, 2015), report and
24   recommendation adopted, 2015 WL 8780050 (D. Mont. Dec. 15, 2015); see also Guy v. Casal
25   Inst. of Nevada, LLC, 2014 WL 1899006, at *3 (D.Nev. May 12, 2014) (“The court's delay in
26   deciding the motion for conditional certification, or the potential delay that may occur in
27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF              TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 2                             Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                   www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 3 of 8




 1   providing the information needed to send notice to the class members may justify some
 2   tolling of the statute of limitations.”); Small v. U. Med. Ctr. of S. Nevada, 2013 WL 3043454, at
 3   *4 (D. Nev. June 14, 2013); Adams v. Inter–Con Sec. Sys., Inc., 242 F.R.D. 530, 543
 4   (N.D.Cal.2007); Dualan v. Jacob Transportation Servs., LLC, 172 F. Supp. 3d 1138, 1154 (D. Nev.
 5   2016); Warren v. Twin Islands, LLC, 2012 WL 346681, at *4 (D. Idaho Feb. 2, 2012). These
 6   courts have reasoned that allowing the statute of limitations to be tolled during the pendency
 7   of a motion for conditional certification balances the interests of both parties. Adams, 242
 8   F.R.D. at 543.
 9          Here, Plaintiff’s Motion for Notice has been fully briefed as of May 25, 2020. If the
10   Court ultimately decides to conditionally certify the proposed class identified in Plaintiff’s
11   Motion and issues its order within the next 1‐2 months, this would not be extraordinary
12   circumstance warranting equitable tolling. But Plaintiff anticipates there will be a significant
13   delay between the time that Plaintiff’s Motion for Notice has been noted for consideration
14   and the time the Court ultimately enters its order regarding same.
15          Additionally, even if the Court were to timely enter an order granting Plaintiff’s Motion
16   for Notice, equitable tolling will still be warranted in the event that Defendants do not timely
17   provide contact information for the proposed class members. Although Defendants’ position
18   that it cannot identify proposed class members is disingenuous, this position confirms the
19   likely necessity of equitable tolling. Specifically, in Defendants’ Opposition to Plaintiff’s Motion
20   for Notice, Defendants argue that it could take months to gather the information necessary to
21   issue notice to the proposed class. See Dkt. No. 50 at 17. Assuming arguendo that this
22   representation is correct, the delay in issuance of notice to the class members will be no fault
23   of their own but due to Amazon’s alleged inability to gather class member information
24   expeditiously. Under these circumstances, equitable tolling is often granted by district courts
25   within this circuit. Adams, 242 F.R.D. at 543 (“Faultless potential plaintiffs should not be
26   deprived of their legal rights on the basis of a defendant's delay, calculated or otherwise.
27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF               TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 3                            Seattle, Washington 98103‐8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                  www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 4 of 8




 1   Because plaintiffs have diligently pursued their legal rights by soliciting information from
 2   defendants, and defendant's refusal has delayed that pursuit, equitable tolling is
 3   appropriate.”); Guy, 2014 WL 1899006, at *10 (“to avoid prejudice that may result from any
 4   delay in providing the addresses of the opt‐in class members, the Court will toll the running of
 5   the statute of limitations from May 5, 2014 until the date that Defendants provide Plaintiff's
 6   counsel with the last known addresses, email addresses and telephone numbers of the
 7   potential class members.”); Mowdy v. Beneto Bulk Transp., 2008 WL 901546, at *12 (N.D. Cal.
 8   Mar. 31, 2008).
 9        Accordingly, extraordinary circumstances will exist to the extent that there is a delay
10   between the time Plaintiff’s Motion was fully briefed and the time the Court untimely enters
11   an order in regards to same or if Defendants are unable to provide Plaintiff’s counsel with the
12   contact information of class members within a reasonable time.
13   A.      Amazon Will Not Be Prejudiced by Equitable Tolling.
14           Despite their argument to the contrary, Defendants will not be prejudiced by equitable
15   tolling because they have been aware of the scope of their potential liability since the
16   complaint was filed on October 9, 2019. Dualan, 172 F. Supp. 3d at 1154 (finding equitable
17   tolling appropriate, in part because, “[Defendant] would not be unfairly prejudiced because it
18   was aware from the outset that the scope of its potential liability extends to all shuttle‐bus
19   drivers who worked for Jacob during the statutory period.”); Kutzback, 233 F. Supp. 3d at 631
20   (“As it appears to the Court that Defendants should have been aware of the potential scope of
21   their liability from the date the Complaint was filed, the Court finds that Defendants will not
22   be prejudiced by the tolling of the statute of limitations.”); Stickle v. SCI Western Mkt. Support
23   Ctr., L.P., 2008 WL 4446539 at *22 (D. Ariz. Sept. 30, 2008). Moreover, Defendants were likely
24   aware of their scope of liability even prior to Plaintiff filing the instant action based on the fact
25   that there have been several similar lawsuits lodged against them, nationwide. Contrary to
26   Defendants’ contentions, failing to equitably toll the statute of limitations in this case would
27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF                TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 4                             Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                   www.terrellmarshall.com
                Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 5 of 8




 1   prejudice the class members. Equitable tolling under the circumstances in this case would be
 2   consistent with the Supreme Court’s holding in Hoffmann‐La Roche, Inc. v. Sperling, where the
 3   Court noted that “the inherent benefits of the collective action ‘will disappear’ if plaintiffs are
 4   not notified of the suit before their statute of limitations expires.” Id. quoting, Hoffmann‐La
 5   Roche, Inc. v. Sperling, 493 U.S. 165, 170, 110 S. Ct. 482, 107 L. Ed. 2d 480 (1989). Certainly, if
 6   there is a significant delay between the time that Plaintiff’s Motion for Notice was fully briefed
 7   and the time that notice is ultimately issued, and that delay cannot be attributed to the class
 8   member, equitable tolling is warranted.
 9                                         III.         CONCLUSION
10       While Plaintiff acknowledges that no extraordinary circumstances currently, Plaintiff has
11   filed his Motion in anticipation of delays beyond his control and out of abundance of caution
12   to protect the rights of the proposed class members. Should delays arise that are out of the
13   class members’ control, and they do not receive notice in a timely manner consistent with the
14   Supreme Court’s holding in Hoffman, extraordinary circumstances would warrant equitable
15   tolling.
16              RESPECTFULLY SUBMITTED AND DATED this 29th day of May, 2020.
17
                                                  TERRELL MARSHALL LAW GROUP PLLC
18

19                                                By:    /s/ Toby J. Marshall, WSBA #32726
20                                                      Beth E. Terrell, WSBA #26759
                                                        Email: bterrell@terrellmarshall.com
21                                                      Toby J. Marshall, WSBA #32726
                                                        Email: tmarshall@terrellmarshall.com
22                                                      936 North 34th Street, Suite 300
23                                                      Seattle, Washington 98103‐8869
                                                        Telephone: (206) 816‐6603
24                                                      Facsimile: (206) 319‐5450
25

26

27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF                 TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 5                              Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                    www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 6 of 8



                                                   Andrew R. Frisch, Admitted Pro Hac Vic
 1
                                                   Email: afrisch@forthepeople.com
 2                                                 Paul M. Botros, Admitted Pro Hac Vice
                                                   Email: pbotros@forthepeople.com
 3                                                 MORGAN & MORGAN, P.A.
 4                                                 8151 Peters Road, Suite 4000
                                                   Plantation, Florida 33324
 5                                                 Telephone: (954) WORKERS
                                                   Facsimile: (954) 327‐3013
 6

 7                                            Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF              TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 6                           Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                 www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 7 of 8




 1                                       CERTIFICATE OF SERVICE
 2          I, Toby J. Marshall, hereby certify that on May 29, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Ryan D. Redekopp, WSBA #36853
 6                  Email: ryan.redekopp@klgates.com
                    K&L GATES LLP
 7                  925 Fourth Avenue, Suite 2900
 8                  Seattle, Washington 98104
                    Telephone: (206) 623‐7580
 9                  Facsimile: (206) 623‐7022

10                  Richard Rosenblatt, Admitted Pro Hac Vice
11                  Email: richard.rosenblatt@morganlewis.com
                    MORGAN LEWIS & BOCKIUS LLP
12                  502 Carnegie Center
                    Princeton, New Jersey 08540‐6241
13
                    Telephone: (609) 919‐6600
14                  Facsimile: (609) 919‐6701

15                  Christopher K. Ramsey, Admitted Pro Hac Vice
                    Email: christopher.ramsey@morganlewis.com
16
                    MORGAN LEWIS & BOCKIUS LLP
17                  One Oxford Centre, 32nd Floor
                    Pittsburgh, Pennsylvania 15219‐6401
18                  Telephone: (412) 560‐3300
                    Facsimile: (412) 560‐7001
19

20                  Attorneys for Defendants

21

22

23

24

25

26

27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF              TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 7                           Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                 www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 57 Filed 05/29/20 Page 8 of 8




 1          DATED this 29th day of May, 2020.
 2
                                              TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                            By:    /s/ Toby J. Marshall, WSBA #32726
 5                                                  Toby J. Marshall, WSBA #32726
                                                    Email: tmarshall@terrellmarshall.com
 6                                                  936 North 34th Street, Suite 300
                                                    Seattle, Washington 98103‐8869
 7                                                  Telephone: (206) 816‐6603
 8                                                  Facsimile: (206) 319‐5450

 9                                            Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO TOLL STATUTE OF
     LIMITATIONS DURING PENDENCY OF MOTION FOR ISSUANCE OF              TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     NOTICE TO SIMILARLY SITUATED INDIVIDUALS ‐ 8                           Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                 www.terrellmarshall.com
